 1   KURT A. KAPPES (SBN 146384)
     GREENBERG TRAURIG, LLP
 2   1201 K Street, Suite 1100
     Sacramento, CA 95814
 3   Telephone: (916) 442-1111
     Facsimile: (916) 448-1709
 4   kappesk@gtlaw.com

 5   PHILIP R. SELLINGER (SBN 226468)
     IAN S. MARX
 6   (admitted pro hac vice)
     GREENBERG TRAURIG, LLP
 7   500 Campus Drive
     Florham Park, NJ 07932-0677
 8   Telephone: (973) 360-7918
     Facsimile: (973) 295-1318
 9   sellingerp@gtlaw.com

10   Attorneys for Defendants
     Marriott Vacations Worldwide Corporation,
11   Marriott Ownership Resorts, Inc., The Ritz-Carlton
     Development Company, Inc., The Ritz-Carlton Sales
12   Company, Inc., The Ritz-Carlton Management Company,
     LLC, and The Cobalt Travel Company, LLC
13
                               UNITED STATES DISTRICT COURT
14
15                           EASTERN DISTRICT OF CALIFORNIA

16
       THOMAS F. REISER JR. AND LINDA T.             Case No. 2:16-cv-00237-MCE-CKD
17     REISER, et al.

18                      Plaintiffs,                  JOINT STIPULATION AND ORDER
                                                     REGARDING     DISMISSAL   OF
19           v.                                      CONSOLIDATED    ACTIONS WITH
                                                     PREJUDICE
20
       MARRIOTT VACATIONS WORLDWIDE
21     CORPORATION, a Delaware corporation, et
       al,
22
                        Defendants.
23
24
25
26
27
28
                                                 1
                  JOINT STIPULATION AND ORDER RE: DISMISSAL OF CONSOLIDATED ACTIONS
     TO THE UNITED STATES DISTRICT COURT, EASTERN DISTRICT OF CALIFORNIA:
 1
            Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the below-listed remaining
 2
 3   plaintiffs (collectively, “Plaintiffs”) and defendants Marriott Vacations Worldwide Corporation,

 4   Marriott Ownership Resorts, Inc., The Ritz-Carlton Development Company, Inc., The Ritz-

 5   Carlton Sales Company, Inc., The Ritz-Carlton Management Company, L.L.C., and The Cobalt
 6   Travel Company, LLC (collectively, “Defendants”) stipulate to a dismissal of the entire
 7   Consolidated Actions1, including any and all claims related to the Plaintiffs’ fractional interests
 8
     and The Ritz-Carlton, Lake Tahoe asserted or could have been asserted in the Consolidated
 9
     Actions, against all Defendants with prejudice. Unless otherwise agreed to by the parties, each of
10
     the parties shall bear their own attorneys’ fees and costs:
11
     1.     Thomas F. Reiser, Jr., an individual; Linda T. Reiser, an individual; Thomas F. Reiser, Jr.
12          and Linda T. Reiser, as Trustees of the Tom and Linda Reiser Trust dated June 6, 2006;
13          Keith A. Briar, an individual; Beverly C. Briar, an individual; and Keith A. Briar and
            Beverly C. Briar, as Trustees of the Briar Family Trust UAD 12/21/04
14   2.     Anthony J. Bates, an individual; and Anthony J. Bates, as Trustee of The Anthony J.
            Bates Revocable Trust dated December 28, 2007
15
     3.     Al P. Brende, an individual;
16
     4.     Russell D. Frazier, an individual; Shannon M. Frazier, an individual; and Russell D.
17          Frazier and Shannon M. Frazier, as Trustees of the Frazier Family Revocable Trust,
            Dated January 30, 2008
18   5.     Jason Michael Girzadas, an individual; and Virginia Harley Girzadas
19   6.     George Michael Hewitt, an individual; and Rose A. Hewitt, an individual
20   7.     Bretton H. Jameson, an individual; and Amy M. Jameson, an individual
     8.     Brent M. Jones, an individual; Dana Jones, an individual; and Brent M. Jones and Dana
21          Jones, as Trustees of the Jones 1990 Living Trust dated July 27, 1990
22   9.     Jennifer Kaplan, an individual; and Alexander H. Busansky, an individual

23   10.    Stephen F. Lim, an individual
     11.    Michael Lundahl, an individual; and Verlyn Lundahl, an individual
24
25
     1
       The consolidated actions consist of: (1) Thomas F. Reiser, Jr., et al. v. Marriott Vacations
26   Worldwide Corporation, et al., assigned lead Case No. 2:16-cv-00237-MCE-CKD, filed on
     February 5, 2016, (2) Arjun Bhagat, et al. v. Marriott Vacations Worldwide Corporation, et al.,
27   Case No. 2:16-cv-01465-MCE-CKD, filed on June 28, 2017; and (3) Christopher B. Ehrlich, et
     al., v. Marriott Vacations Worldwide Corporation, et al., Case No. 2:17-cv-00952-MCE-CKD,
28   filed on May 15, 2017 (collectively, the “Consolidated Actions”).
                                                     2
                  JOINT STIPULATION AND ORDER RE: DISMISSAL OF CONSOLIDATED ACTIONS
     12.   Mark Markland, an individual; Tricia Markland, an individual; and Mark Markland and
 1         Tricia Markland, as Trustees of the Markland Family Trust, dated September 7, 1995
 2   13.   Craig Mattson, an individual

 3   14.   Susan L. Moyer, an individual; and Susan L. Moyer, as Trustee of the Susan Moyer
           Revocable Living Trust Dated April 18, 2005
 4   15.   Curtis Wayne Ottley, an individual; and Jennifer Ottley, an individual
 5   16.   Charles F. Perrell, an individual; Elizabeth A. Guillaumin, an individual; Charles F.
           Perrell and Elizabeth A. Guillaumin, as Trustees of The Charles F. Perrell & Elizabeth A.
 6         Guillaumin Living Trust dated June 26, 1998
 7   17.   Cornelius H. Tiebout, an individual; Julie A. Tiebout, an individual; and Cornelius H.
           Tiebout and Julie A. Tiebout, as Trustees of the Tiebout Family Trust, dated February
 8         13th, 2003
     18.   Annette Leah Welton, an individual; Patrick Lloyd Welton, an individual; and Annette
 9
           Leah Welton and Patrick Lloyd Welton, as Trustees of the Welton Family Trust, dated
10         January 28, 1992
     19.   Gregory S. Yonko, an individual; Janice Yonko, an individual; and Gregory S. Yonko
11         and Janice Yonko, as Trustees of The Yonko Family Living Trust, Dated April 27, 2004
12   20.   Arjun Bhagat, an individual; Anita Manwani Bhagat, an individual; and Arjun Bhagat
           and Anita Manwani Bhagat, as Trustees of the Bhagat Family Trust, Dated March 24,
13         1995
14   21.   Jay A Morgeson, an individual; and Donna L Morgeson, an individual
     22.   Christopher Band Ehrlich, an individual; and Sara Fried Ehrlich
15
           IT IS SO STIPULATED:
16
     DATED: January 4, 2019                            REISER LAW p.c.
17
                                                       THE MEADE FIRM P.C.
18

19
                                                       By: /s/Tyler Meade
20                                                         Tyler Meade, Esq.
                                                           Attorneys for Plaintiffs
21
     DATED: January 7, 2019                            GREENBERG TRAURIG, LLP
22
23                                                     By: /s/ Ian Marx
24                                                         Kurt A. Kappes, Esq.
                                                           Philip R. Sellinger, Esq.
25                                                         Ian S. Marx, Esq.
                                                           Attorneys for Defendants
26
27
28
                                                   3
                JOINT STIPULATION AND ORDER RE: DISMISSAL OF CONSOLIDATED ACTIONS
             Based on the stipulation of the parties, it is hereby ordered that the entire Consolidated
 1
     Actions, including any and all claims related to the Plaintiffs’ ownership interests asserted in the
 2
 3   Consolidated Actions, are hereby dismissed with prejudice, with Plaintiffs and Defendants to

 4   bear their own costs and attorneys’ fees. The matter having now been concluded in its entirety,

 5   the Clerk of court is directed to close the file.
 6           IT IS SO ORDERED.
 7   Dated: January 9, 2019
 8
 9
10
11
12
13
14
15
16

17
18

19
20
21
22
23
24
25
26
27
28
                                                         4
                   JOINT STIPULATION AND ORDER RE: DISMISSAL OF CONSOLIDATED ACTIONS
